TERMINATION AGREEMENT
 
(Canadian Pebble Acquisition Agreement)
 
THIS AGREEMENT dated April 29, 2010.
 
AMONG:

 
ETERNAL ENERGY CORP., a body corporate having offices in the City of Littleton,
in the State of Colorado (“Eternal”)
 
- and -
 
FAIRWAY EXPLORATION LLC., a body corporate having offices in the City of
Littleton, in the State of Colorado (“Fairway”)
 
- and -
 
PROSPECTOR OIL, INC., a body corporate having offices in the City of Billings,
in the State of Montana (“Prospector”)
 
- and -
 
PEBBLE PETROLEUM INC., a body corporate having offices in the City of Vancouver,
in the Province of British Columbia (“Pebble”)

 

WHEREAS Eternal, Fairway, Prospector and Pebble (as the successor by name change
to 0770890 B.C. Ltd.) are parties to the Canadian Pebble Acquisition Agreement;
 
AND WHEREAS the parties have recently determined that the Canadian Pebble
Acquisition Agreement should be terminated as between Eternal and Pebble as to
any go-forward rights and obligations thereunder between those parties;
 
AND WHEREAS it is not the intention of the parties to terminate the Canadian
Pebble Acquisition Agreement as to any subsisting rights and obligations
thereunder as between Fairway/Prospector and Eternal/Pebble.
 
NOW THEREFORE in consideration of the premises hereto, the covenants and
agreements hereinafter set forth and contained and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
Each capitalized word or phrase used in this Agreement, including the recitals
and this Section, shall have the meaning ascribed thereto below:
 

--------------------------------------------------------------------------------


- 2 -
 
 
(a)
“Agreement” means this agreement and any schedule attached hereto;

 
(b)
“Canadian Pebble Acquisition Agreement” means that certain Letter Acquisition
Agreement dated October 15, 2006 among Eternal, Fairway, Prospector and 0770890
B.C. Ltd. (now known as Pebble);

 
(c)
“Effective Date” means April 29, 2010; and

 
(d)
“Prospect” has the meaning ascribed to such term in the Canadian Pebble
Acquisition Agreement.

 
ARTICLE 2
ETERNAL/PEBBLE TERMINATION
 
2.1  
Termination

 
The Canadian Pebble Acquisition Agreement is terminated solely as between
Eternal and Pebble as of the Effective Date as to any go-forward rights and
obligations thereunder as between those parties such that, among other things,
Eternal shall not be entitled to any royalty interest in respect of any Prospect
acreage acquired from and after the Effective Date and any area of mutual
provisions contained in the Canadian Pebble Acquisition Agreement shall no
longer apply as between Eternal and Pebble.
 
2.2  
Accrued Rights and Obligations

 
The partial termination of the Canadian Pebble Acquisition Agreement as between
Eternal and Pebble as provided above will not affect any rights and obligations
as between Eternal and Pebble which were fully accrued as of the Effective Date.
 
ARTICLE 3
RATIFICATION
 
3.1  
Canadian Pebble Acquisition Agreement

 
The parties acknowledge and agree that this Agreement is supplementary to and
shall form one instrument with the Canadian Pebble Acquisition Agreement, such
instrument shall henceforth be read together with this Agreement and have effect
so far as practical as though all the relevant provisions hereof and thereof
were contained in one instrument and the Canadian Pebble Acquisition Agreement,
as amended, modified or supplemented by this Agreement, is in all respects
ratified and confirmed and shall continue in full force and effect except as
between Eternal and Pebble.
 

--------------------------------------------------------------------------------


- 3 -
 
 
ARTICLE 4
MISCELLANEOUS
 
4.1  
Headings

 
The headings of clauses herein are inserted for convenience of reference only
and shall not affect the construction of the provisions hereof.
 
4.2  
Supercedes Previous Agreements

 
This Agreement supercedes any other agreements, documents, writings and verbal
understandings between the parties relating to the subject matter of this
Agreement, and expresses all of the terms and conditions agreed upon by the
parties with respect thereto.
 
4.3  
Governing Laws/Courts

 
(a)  
Governing Laws:  This Agreement and the Canadian Pebble Acquisition Agreement
shall, in all respects, be subject to, interpreted, construed and enforced in
accordance with and under the laws of the Province of British Columbia and the
laws of Canada applicable therein and shall, in every regard, be treated as
contracts made in the Province of British Columbia.  To the extent that the
location of the Prospect in the Province of Saskatchewan requires the
application of the laws in force in the Province of Saskatchewan, such laws
shall be adduced as evidence in the British Columbia courts having jurisdiction
in respect of a dispute arising hereunder.

 
(b)  
Courts:  The parties irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the Province of British Columbia and courts of appeal therefrom
in respect of all matters arising out of this Agreement.

 
4.4  
Severability

 
If any covenant or condition contained in this Agreement is determined to be, in
whole or in part, invalid or unenforceable by reason of any rule of law or
public policy, such invalidity or unenforceability will not affect the validity
or enforceability of any other covenant or provision, such partial invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of such covenant or provision and such invalid or unenforceable
covenant or provision or portion thereof, as the case may be, shall be severable
from the remainder of this Agreement.
 
4.5  
Further Assurances

 
Each party, without further consideration, shall in a timely fashion do or
perform or cause to be done or performed all such further and other acts and
things, execute, acknowledge and deliver or cause to be executed, acknowledged
and delivered all such further and other instruments, deeds and other writings
and generally shall take or cause to be taken all such further and other actions
as may be reasonably necessary or desirable to carry out its obligations
hereunder or to ensure and give full force and effect to the provisions and
intent, purpose and meaning of this Agreement.
 

--------------------------------------------------------------------------------


- 4 -
 
 
4.6  
Enurement

 
This Agreement shall be binding upon and shall enure to the benefit of the
parties and (as applicable) their respective heirs, executors, administrators,
personal representatives, successors, receivers, receiver-managers, trustees and
permitted assigns.
 
4.7  
Counterparts and Delivery

 
This Agreement may be executed in counterparts and delivered by electronic or
other means, which shall constitute effective execution and delivery.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
 
ETERNAL ENERGY CORP.
 
FAIRWAY EXPLORATION LLC
         
Per:
/s/ Bradley M. Colby
 
Per:
/s/ Steve Swanson
  Bradley M. Colby     Steve Swanson  
Chief Executive Officer
   
Manager
                   
PROSPECTOR OIL, INC.
 
PEBBLE PETROLEUM INC.
         
Per:
/s/ Richard L. Findley
 
Per:
/s/ Gerald J. Shields
  Richard L. Findley     Gerald J. Shields  
President
   
President

 
 
This is the execution page to a Termination Agreement among Eternal Energy
Corp., Fairway Exploration LLC, Prospector Oil, Inc. and Pebble Petroleum Inc.
respecting the Canadian Pebble Acquisition Agreement.


 

--------------------------------------------------------------------------------

